Title: From George Washington to John Polson, 24 June 1771
From: Washington, George
To: Polson, John

 

Sir,
Fairfax County Virga June 24th 1771

Your Letters of the 15th of Decr from Georgia and 20th of April from Charles Town, came duely to hand—In answer to them I have only to inform you, that, my Advertisements (which you speak of) issued in consequence of Instructions from our late Governor & Council, and that I have nothing more to do in the Affair than to receive, and deliver in to them, the several claims of the respective Officers and Soldiers who Imbarkd in the Service of this Colony in the year 1754 (under a Proclamation of the then Lieutt Governor, offering a reward of 200,000 Acres of Land to all those who shoud voluntarily engage in an Expedition to the Ohio [(]for certain purposes) among whom your Son was one, & well entitled not only by Proclamation, but by his Merit and Bravery, to a Lieutenants share of the Land, which no doubt he, (if any of us do), will obtain as I have exhibited your claim to that end.
Nothing final however is determind, in respect to this matter—you will stand upon the same footing with the rest of the Claimants, provided you contribute in the same proportion towards the Incident Charges attending the Survey &ca which is now set about; and for which, each Subaltern Officer has already been calld upon for the respective Sums of Six pounds and four pounds ten shillgs Curt Money of this Col[on]y, in order to prosecute the Work: It will behoove you therefore to give some Person a power of Attorney to Act on your behalf, who must be fur⟨nished⟩ with the means of contributing your quotas past, & to come, for the furthering of this Business; which must, from the Nature of it, be accompanied with trouble and expence, & I know of no Body better qualified to serve you in this matter, than the one who first exhibited yr claim—I mean Mr Alexr Craig, who is a resident of Williamsburg—a Man of very fair Character and lyes more in the way of receiving your Instruction’s, and communicating any Information which may be proper for you to receive than I shoud, or any one else, that I coud recommd.
It may not be amiss to add for your further Satisfaction, that all the claims are not yet given in, consequently the proportion

and value of the Land, which may fall to each Officers share, not fully known; and that we have many difficulties, & some uncertainties to pass through, before our Right to these Lands can be fully Recognized—Such powerful Sollicitation is there from People of Power in Great Britain for the Lands to the Westward of us, where our Grant was Located—and such the Opposition we meet with; thô it is hoped, that the equity of our Right will at length prevail—in which case, the Land will be well worth the trouble & expence, notwithstanding its remote distance from Navigation.
I am very much obligd to you for the favourable opinion you are pleasd to entertain of me—I wish I may always continue to deserve it, & approove myself Sir Yr Most Obedt Servt

Go: Washington

